           Case 1:21-cv-00058-RP Document 1 Filed 01/18/21 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


                                        §
 John Wells,                            §
                                        §
       Plaintiff,                       §
                                        §
 v.                                     §         Case No.
                                        §
 WebBank Corporation, d/b/a             §
 Fingerhut Credit;                      §
 Equifax Information Services, LLC; and §
 Experian Information Solutions, Inc.,  §
                                        §
         Defendants.

                                       COMPLAINT

    COMES NOW Plaintiff, John Wells (“Plaintiff”), by and through counsel

undersigned, and for his cause of action against the Defendants above-named alleges as

follows:

                                       INTRODUCTION

    1.         This is an action brought by an individual consumer for violations of the

Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §1681, et seq.

                                           PARTIES

    2.         Plaintiff is a resident of the County of Travis, Texas.

    3.         Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §1681(a)(c).

    4.         Defendant, WebBank Corporation is a Utah corporation a financial

institution and a furnisher of consumer credit information to consumer reporting
            Case 1:21-cv-00058-RP Document 1 Filed 01/18/21 Page 2 of 10




agencies.

    5.         Defendant Equifax Information Services, LLC is a limited liability company

operating under the laws of the State of Texas that engages in the business of maintaining

and reporting consumer credit information.

    6.         Defendant Experian Information Solutions, Inc. is a corporation operating

under the laws of the State of Texas that engages in the business of maintaining and

reporting consumer credit information.

    7.         Defendants Equifax and Experian are each a “consumer reporting agency”

as that term is defined by 15 U.S.C. §1681a(f).

                                 JURISDICTION AND VENUE

    8.         That the Court has jurisdiction over this action pursuant to 15 U.S.C.

§1681p, the Fair Credit Reporting Act (“FCRA”) and 28 U.S.C. §1331.

    9.         Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                    FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

    10.        Plaintiff held a credit card account with WebBank (“the Account”).

    11.        Plaintiff has maintained the Account since October of 2014, never paying

late, and rarely carrying a balance.

    12.        In spite of the stellar payment history, and the fact that Plaintiff never

required assistance with the Account, WebBank began reporting that the Account had

been affected by a natural or declared disaster.

    13.        WebBank furnished this information to Equifax, Experian, and TransUnion,

the nation’s three largest consumer reporting agencies.

                                              2
          Case 1:21-cv-00058-RP Document 1 Filed 01/18/21 Page 3 of 10




    14.       Experian not only reported that the Account had been affected by a natural

or declared disaster, but also reported an inaccurate social security number for Plaintiff

on his Experian report.

    15.       The false information regarding the Account, and the incorrect social

security number, appearing on Plaintiff’s consumer reports harms Plaintiff because it

does not accurately depict Plaintiff’s credit history and creditworthiness.

    16.       Equifax and Experian published the false information regarding the

Account to third parties.

                                    WRITTEN DISPUTE

    17.       On or about September 17, 2020 Plaintiff sent written dispute letters to

Equifax and Experian disputing the inaccurate information regarding the Account and

his social security number reporting on Plaintiff’s consumer report (the “Dispute”).

    18.       Defendants Equifax and Experian forwarded Plaintiff’s Dispute to

Defendant WebBank for reinvestigation.

    19.       WebBank received notification of Plaintiff’s Dispute from Experian,

Equifax, and TransUnion.

    20.       WebBank failed to adequately instruct the credit reporting agencies to

delete the inaccurate information reporting on Plaintiff’s consumer reports.

    21.       Defendants Equifax and Experian each failed to conduct an investigation,

contact Plaintiff, contact third-parties, or review underlying account information with

respect to the disputed information and the accuracy of the Account.

    22.       Equifax and Experian each employed an investigation process that was not

                                             3
          Case 1:21-cv-00058-RP Document 1 Filed 01/18/21 Page 4 of 10




reasonable and did not remove the false information regarding the Account identified in

Plaintiff’s Dispute.

    23.         Equifax and Experian each employed internal processes that were not

reasonable and failed to ensure the maximum possible accuracy of the information

reported on Plaintiff’s consumer reports.

    24.         At no point after receiving the Dispute did Equifax or Experian

communicate with Plaintiff to determine the veracity and extent of Plaintiff’s Dispute.

                                    COUNT I – WebBank

                (Fair Credit Reporting Act Violation – 15 U.S.C. §1681s-2(b))

    25.         Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

    26.         After receiving the Dispute, WebBank failed to correct the false information

regarding the Account reporting on Plaintiff’s consumer report.

    27.         Defendant violated 15 U.S.C. §1681s-2(b) by failing to fully and properly

investigate Plaintiff’s dispute of Defendant WebBank’s representations; by failing to

review all relevant information regarding Plaintiff’s disputes; by failing to accurately

respond to credit reporting agencies; by verifying false information; and by failing to

permanently and lawfully correct its own internal records to prevent the re-reporting of

Defendant WebBank’s representations to consumer credit reporting agencies, among

other unlawful conduct.

    28.         As a result of this conduct, action, and inaction of Defendant WebBank,

Plaintiff suffered damages, and continues to suffer, actual damages, including economic

                                              4
           Case 1:21-cv-00058-RP Document 1 Filed 01/18/21 Page 5 of 10




loss, damage to reputation, emotional distress, and interference with Plaintiff’s normal

and usual activities for which Plaintiff seeks damages in an amount to be determined by

the trier of fact.

    29.         Defendant WebBank’s conduct, action, and inaction were willful, rendering

Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

    30.         In the alternative, Defendant WebBank was negligent, entitling Plaintiff to

recover damages under 15 U.S.C. §1681o.

    31.         Plaintiff is entitled to recover costs and attorneys’ fees from Defendant

WebBank pursuant to 15 U.S.C. §1681n and/or 15 U.S.C. §1681o.

                                    COUNT II – Equifax

                 (Fair Credit Reporting Act Violation – 15 U.S.C. §1681e(b))

    32.         Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

    33.         After receiving the Dispute, Equifax failed to correct the false information

regarding the Account reporting on Plaintiff’s consumer report.

    34.         Defendant Equifax violated 15 U.S.C. §1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the preparation

of the credit reports and credit files Defendant Equifax published and maintained

concerning Plaintiff.

    35.         As a result of this conduct, action and inaction of Defendant Equifax,

Plaintiff suffered damage, and continues to suffer, actual damages, including economic

loss, damage to reputation, emotional distress, and interference with Plaintiff’s normal

                                              5
           Case 1:21-cv-00058-RP Document 1 Filed 01/18/21 Page 6 of 10




and usual activities for which Plaintiff seeks damages in an amount to be determined by

the trier of fact.

    36.         Defendant Equifax’s conduct, action, and inaction were willful, rendering

Defendant Equifax liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

    37.         In the alternative, Defendant Equifax was negligent, entitled Plaintiff to

recover damages under 15 U.S.C. §1681o.

    38.         Plaintiff is entitled to recover costs and attorneys’ fees from Defendant

Equifax, pursuant to 15 U.S.C. §1681n and/or §1681o.

                                      COUNT III – Equifax

                     (Fair Credit Reporting Act Violation – 15 U.S.C. §1681i)

    39.         Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

    40.         After receiving the Dispute, Equifax failed to correct the false information

regarding the Account reporting on Plaintiff’s consumer report.

    41.         Defendant Equifax violated 15 U.S.C. §1681i by failing to delete inaccurate

information in Plaintiff’s credit files after receiving actual notice of such inaccuracies, by

failing to conduct lawful reinvestigations, and by failing to maintain reasonable

procedures with which to filter and verify disputed information in Plaintiff’s credit files.

    42.         As a result of this conduct, action and inaction of Defendant Equifax,

Plaintiff suffered damage, and continues to suffer, actual damages, including economic

loss, damage to reputation, emotional distress and interference with Plaintiff’s normal

and usual activities for which Plaintiff seeks damages in an amount to be determined by

                                                6
           Case 1:21-cv-00058-RP Document 1 Filed 01/18/21 Page 7 of 10




the trier of fact.

    43.         Defendant Equifax conduct, action, and inaction were willful, rendering

Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

    44.         In the alternative, Defendant Equifax was negligent, entitling Plaintiff to

recover damages under 15 U.S.C. §1681o.

    45.         Plaintiff is entitled to recover costs and attorneys’ fees from Defendant

Equifax pursuant to 15 U.S.C. §1681n and/or §1681o.

                                    COUNT IV – Experian

                 (Fair Credit Reporting Act Violation – 15 U.S.C. §1681e(b))

    46.         Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

    47.         After receiving the Dispute, Experian failed to correct the false information

regarding the Account reporting on Plaintiff’s consumer report.

    48.         Defendant Experian violated 15 U.S.C. §1681e(b) by failing to establish or

to follow reasonable procedures to assure maximum possible accuracy in the preparation

of the credit reports and credit files Defendant Experian published and maintained

concerning Plaintiff.

    49.         As a result of this conduct, action and inaction of Defendant Experian,

Plaintiff suffered damage, and continues to suffer, actual damages, including economic

loss, damage to reputation, emotional distress, and interference with Plaintiff’s normal

and usual activities for which Plaintiff seeks damages in an amount to be determined by

the trier of fact.

                                              7
           Case 1:21-cv-00058-RP Document 1 Filed 01/18/21 Page 8 of 10




    50.         Defendant Experian’s conduct, action, and inaction were willful, rendering

Defendant Experian liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

    51.         In the alternative, Defendant Experian was negligent, entitled Plaintiff to

recover damages under 15 U.S.C. §1681o.

    52.         Plaintiff is entitled to recover costs and attorneys’ fees from Defendant

Experian, pursuant to 15 U.S.C. §1681n and/or §1681o.

                                      COUNT V – Experian

                     (Fair Credit Reporting Act Violation – 15 U.S.C. §1681i)

    53.         Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

    54.         After receiving the Dispute, Experian failed to correct the false information

regarding the Account reporting on Plaintiff’s consumer report.

    55.         Defendant Experian violated 15 U.S.C. §1681i by failing to delete inaccurate

information in Plaintiff’s credit files after receiving actual notice of such inaccuracies, by

failing to conduct lawful reinvestigations, and by failing to maintain reasonable

procedures with which to filter and verify disputed information in Plaintiff’s credit files.

    56.         As a result of this conduct, action and inaction of Defendant Experian,

Plaintiff suffered damage, and continues to suffer, actual damages, including economic

loss, damage to reputation, emotional distress and interference with Plaintiff’s normal

and usual activities for which Plaintiff seeks damages in an amount to be determined by

the trier of fact.

    57.         Defendant Experian conduct, action, and inaction were willful, rendering

                                                8
          Case 1:21-cv-00058-RP Document 1 Filed 01/18/21 Page 9 of 10




Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C. §1681n.

    58.        In the alternative, Defendant Experian was negligent, entitling Plaintiff to

recover damages under 15 U.S.C. §1681o.

    59.        Plaintiff is entitled to recover costs and attorneys’ fees from Defendant

Experian pursuant to 15 U.S.C. §1681n and/or §1681o.

                                   DEMAND FOR JURY TRIAL

    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial

by jury in this action of all issues so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks a reasonable and fair judgment against Defendants

for willful noncompliance of the Fair Credit Reporting Act and seeks his remedies as

defined by 15 U.S.C. § 1681 and demands:

   1. Trial by jury.

   2. Actual damages to be proven at trial, or statutory damages pursuant to 15 U.S.C.

       § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per violation;

   3. Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s willful

       violation;

   4. The costs of instituting this action together with reasonable attorney’s fees

       incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and

   5. Any further legal and equitable relief as the court may deem just and proper in the

       circumstances.



                                                   9
    Case 1:21-cv-00058-RP Document 1 Filed 01/18/21 Page 10 of 10




Dated:   January 18, 2021


                             MCCARTHY LAW, PLC

                             /s/ Joseph Panvini
                             Joseph Panvini
                             MCCARTHY LAW, PLC
                             4250 North Drinkwater Blvd, Suite 320
                             Scottsdale, AZ 85251
                             Telephone: (602) 456-8900
                             Fax: (602) 218-4447
                             Attorney for Plaintiff




                                 10
